—Judgment unanimously affirmed. Memorandum: Defendant’s challenge to his sentence is without merit. Defendant received "the sentence for which he * * * freely bargained” (People v Kohler, 147 AD2d 937, lv denied 73 NY2d 1017). Further, defendant received an even more favorable sentence than he bargained for when the court agreed to allow the sentence to run concurrently with the sentence previously imposed (see, Penal Law § 70.25 [2-b]). (Appeal from Judgment of Monroe County Court, Wisner, J. — Burglary, 2nd Degree.) Present— Denman, P. J., Green, Balio, Doerr and Boehm, JJ.